Citation Nr: 0840293	
Decision Date: 11/21/08    Archive Date: 11/25/08

DOCKET NO.  05-26 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a dental disorder, 
diagnosed as resorption of the maxillary ridge, for 
compensation or dental treatment purposes.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran had active service from September 1942 to January 
1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Montgomery, Alabama.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.  


REMAND

A compensable rating may be awarded for disabilities of the 
maxilla based upon the extent of the loss of the maxilla and 
whether such loss is replaceable by prosthesis.  38 C.F.R. 
§ 4.150, Diagnostic Codes (DCs) 9914-9915 (2008).  These 
particular diagnostic codes do not limit the maxillary loss 
which may be compensable to loss due to trauma or disease 
other than periodontal disease.  Compare DCs 9914, 9915 with 
DC 9913.  

In a July 2004 letter, a private dentist who has treated the 
veteran for "a number of years" explained that his upper 
arch was flat, with no anterior ridge, a flat palate, and 
barely discernible tuberosities.  According to this dentist, 
he had nothing in his upper arch "to resist the displacement 
of his denture during speech or mastication."  

In June 2006, the veteran underwent a VA dental examination 
which demonstrated, in pertinent part, advanced maxillary 
ridge resorption.  Following the evaluation, the examiner 
diagnosed, in pertinent part, inadequate maxillary edentulous 
ridges to support complete dentures.  Significantly, neither 
the July 2004 private dentist, nor the June 2006 VA examiner, 
provided sufficient evidence with which to adjudicate the 
veteran's dental claim.  

As such, in December 2007, the Board remanded this issue for 
further development.  In pertinent part, the Board asked that 
the veteran be accorded a VA dental examination and opinions 
regarding the extent (in percentage) of any loss of the 
veteran's maxilla, the need for a prosthesis, and the 
likelihood that the resorption of the alveolar ridge of his 
maxilla is associated with any loss of his maxilla (including 
the in-service extraction of all remaining upper teeth).  

Pursuant to the Board's request, the veteran underwent a VA 
dental examination in June 2008.  Following review of the 
claims folder and an examination, the examiner stated that 
the veteran's bone loss was replaceable with a prosthesis.  
While the examiner concluded that 80 percent of the alveolar 
ridge was resorbed, he was unable to define (by a percentage) 
the extent of the loss of the bone of the veteran's maxilla.  
Further, the examiner did not, as requested, provide an 
opinion regarding any association between the resorption of 
the veteran's alveolar ridge of his maxilla loss (including 
the in-service extraction of all remaining upper teeth).  

As the Board's December 2007 remand instructions were not 
complied with in full, further development of the claim is 
warranted.  The Board sincerely regrets the delay in a final 
adjudication that will occur as a result of this second 
remand.  The United States Court of Appeals for Veterans 
Claims (Court) has held, however, that a remand by the Board 
confers on an appellant the right to VA compliance with the 
terms of the remand order and imposes on the Secretary a 
concomitant duty to ensure compliance with those terms.  
Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED for the following actions:  

1.  Schedule the veteran for a VA 
dental examination.  The claims folder 
and a copy of this Remand should be 
made available to the examiner for 
review in connection with the 
examination.  

All pertinent pathology should be noted 
in the examination report.  In 
addition, the examiner should note the 
extent (by percentage) of any loss of 
the veteran's maxilla.  If the examiner 
cannot provide such a percentage, he 
should state whether the veteran has 
lost less than one-quarter, between 
one-quarter and one-half, or more than 
one-half of his maxilla.  

Also, the examiner should discuss 
whether the loss of the veteran's 
alveolar ridge is associated with any 
loss of his maxilla (including the 
extraction of all remaining upper teeth 
in service).  

Complete rationale should be provided 
for all opinions reached.  

2.  Following the completion of the 
above, the issue of entitlement to 
service connection for a dental 
disorder, diagnosed as resorption of 
the maxillary ridge, for compensation 
or dental treatment purposes should be 
re-adjudicated.  

If the decision remains adverse to the 
veteran, he should be provided with a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice 
of all relevant actions taken on the 
claims for benefits, to include the 
applicable law and regulations 
considered pertinent to the issue on 
appeal, as well as a summary of the 
evidence of record.  An appropriate 
period of time should be allowed for 
response.  

The veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).  

